UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4450


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DESMOND FARMER, a/k/a Slick,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00144-D-1)


Submitted:   April 14, 2015                 Decided:   April 27, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew M. Robinson, ROBINSON & BRANDT, PSC, Covington,
Kentucky, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Phillip A. Rubin, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Desmond Farmer entered into a written plea agreement with

the Government, pursuant to which he agreed to plead guilty to

conspiracy     to     distribute          and    to     possess      with     intent     to

distribute     100    grams     or     more       of    phencyclidine         (PCP),     in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2012).                        At his Fed. R.

Crim. P. 11 hearing, which was conducted by a magistrate judge,

Farmer was placed under oath and advised of his right to have a

district judge conduct the hearing.                     Farmer informed the court

that he understood this right, had consulted with counsel about

it, and expressly consented to the magistrate judge conducting

the hearing.        The magistrate judge found that Farmer’s consent

was knowing and voluntary.                Neither party expressed any concern

as   to    Farmer’s     competence          or    ability       to    understand        the

proceedings.

     At    sentencing,        Farmer       did    not    contest        the    magistrate

judge’s    authority     to    accept       his       guilty    plea.         Farmer    was

subsequently sentenced to a 168-month term of imprisonment and a

4-year term of supervised release.                This appeal timely followed.

     The     lone    issue     Farmer       raises      on     appeal    is    that      the

magistrate judge exceeded the authority vested in him under the

Federal    Magistrates        Act    in    accepting         Farmer’s     guilty       plea.

Central to Farmer’s argument is United States v. Harden, 758
F.3d 886, 891 (7th Cir. 2014), in which the Seventh Circuit held

                                            2
“that the magistrate judge’s acceptance of [defendant’s] guilty

plea    violated           the    Federal        Magistrates             Act[.]”            Farmer

acknowledges         our    contrary       precedent,             see     United     States      v.

Benton, 523 F.3d 424, 432 (4th Cir. 2008) (explaining that “a

magistrate judge’s acceptance of a plea, with the consent of the

parties, does not appear to present any constitutional problems,

either generally or in this case”), but nonetheless suggests

that   the      reasoning        set   forth         in    Harden       should     be   followed

because    it      is    more    closely    aligned          with       the   Supreme      Court’s

decision      in     Peretz      v.    United        States,      501 U.S. 923,     931-33

(1991).

       But,     as      Farmer   acknowledges,             this     court      has   held     that

“magistrate judges possess the authority to bind defendants to

their plea for the purposes of Rule 11, so long as district

judges retain the authority to review the magistrate judge’s

actions de novo.”             Benton, 523 F.3d at 429.                     Regardless of the

Seventh Circuit’s contrary decision in Harden, we are bound by

Benton.       United States v. Collins, 415 F.3d 304, 311 (4th Cir.

2005) (“A decision of a panel of this court becomes the law of

the    circuit       and    is    binding       on        other    panels      unless      it    is

overruled by a subsequent en banc opinion of this court or a

superseding contrary decision of the Supreme Court.” (internal

quotation      marks       omitted));      see       United       States      v.   Ross,    __   F.

App’x __, 2015 WL 1062755 (4th Cir. Mar. 12, 2015) (unpublished)

                                                 3
(rejecting same argument advanced by Farmer, for same reason).

Accordingly,     we    reject    Farmer’s     challenge    to   the     magistrate

judge’s   authority     to    accept    his   guilty   plea     and    affirm     the

criminal judgment.        We dispense with oral argument because the

facts   and   legal    contentions      are   adequately    presented        in   the

materials     before   this     court   and   argument    would       not   aid   the

decisional process.



                                                                            AFFIRMED




                                         4